Exhibit 10.2

 

[JPMorganChase Letterhead]

 

March 31, 2011

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, California 92618

 

Attention:  Mr. Rian Furey

 

Re:          Master Repurchase Agreement, dated as of October 30, 2009, between
JPMorgan Chase Bank, N.A., as Buyer, and Home Loan Center, Inc., as Seller and
the related Side Letter of even date therewith

 

Ladies and Gentlemen:

 

This letter (this “Third Amendment to Side Letter”) amends, for the third time,
the Side Letter dated October 30, 2009 (the “Original Side Letter”) that was
executed concurrently with the captioned Master Repurchase Agreement (as amended
by Letter Agreement dated November 27, 2009, Amendment No. 1 to Master
Repurchase Agreement dated March 11, 2010, Amendment No. 2 to Master Repurchase
Agreement dated March 11, 2010, Amendment No. 3 to Master Repurchase Agreement
dated July 22, 2010, Amendment No. 4 to Master Repurchase Agreement dated
October 29, 2010, and Amendment No. 5 to Master Repurchase Agreement dated of
even date herewith, collectively, the “Agreement”).  Reference is here made to
the Original Side Letter (as previously amended by that certain Amendment No. 1
to Side Letter dated March 11, 2010, that certain Second Amendment to Side
Letter dated October 29, 2010, and as amended hereby, the “Side Letter”) and the
Agreement for all purposes.  Capitalized terms defined in the Side Letter or the
Agreement and used but not defined differently in this Third Amendment to Side
Letter have the same meanings here as in the Side Letter and the Agreement.

 

The Seller has requested, and the Buyer has agreed to make certain changes to
the Side Letter.  For good and valuable consideration received by each Party
from the other Party, the receipt and sufficiency of which are hereby
acknowledged, effective as of the date of this Third Amendment to Side Letter,
Buyer and Seller hereby amend the Side Letter as follows (paragraphs below are
numbered to correspond to the number of the paragraph in the Original Side
Letter and consequently are sometimes numbered nonsequentially):

 

--------------------------------------------------------------------------------


 

Home Loan Center, Inc.

March 31, 2011

Page 2

 

2.             Purchase Price.

 

For purposes of the Agreement and all other Transaction Documents, “Purchase
Price” means, on any date:

 

(a)           for any CL Loan except Investor Loans and Aged Loans, ninety-seven
percent (97%) of the lowest on that day of its (i) Outstanding Principal
Balance, (ii) Market Value, and (iii) Takeout Value;

 

(b)           for any CL Jumbo Loan, ninety-three percent (93%) of the lowest on
that day of its (i) Outstanding Principal Balance, (ii) Market Value, and
(iii) Takeout Value;

 

(d)           for any Investor Loan except Aged Loans, ninety-five percent (95%)
of the lowest on that day of its (i) Outstanding Principal Balance, (ii) Market
Value, and (iii) its Takeout Value;

 

(e)           for any Aged Loan, eighty-five percent (85%) of the lowest on that
day of its (i) Outstanding Principal Balance, (ii) Market Value, and
(iii) Takeout Value; and

 

(c)           for any other Eligible Mortgage Loan, ninety-five percent (95%) of
the lowest on that day of its (i) Outstanding Principal Balance, (ii) Market
Value, and (iii) Takeout Value.

 

If any Purchased Mortgage Loan is not repurchased by Seller on or before the
forty-fifth (45th) day after its Purchase Date but continues to be an Eligible
Mortgage Loan (pursuant to the provisions of clause (xxv) of the definition of
Eligible Mortgage Loan, the Aged Loan sublimit), Seller shall reduce its
outstanding Purchase Price by paying to Buyer, on or before the Business Day
next following such forty-fifth (45th) day, a cash amount equal to the excess of
(x) the then-outstanding Purchase Price of that Aged Loan over (y) its Aged Loan
Purchase Price (determined in accordance with clause (e) of the immediately
preceding sentence).

 

4.             Margin Percentage.  Paragraph 4 of the Amended Side Letter is
amended in its entirety to read as follows:

 

For purposes of the Agreement and all other Transaction Documents, “Margin
Percentage” means, on any date:

 

(a)           for any CL Loan except Investor Loans and Aged Loans, ninety-seven
percent (97%);

 

(b)           for any Investor Loan except Aged Loans, ninety-five percent
(95%);

 

--------------------------------------------------------------------------------


 

Home Loan Center, Inc.

March 31, 2011

Page 3

 

(c)           for any CL Jumbo Loan, ninety-three percent (93%);

 

(d)           for any Aged Loan, eighty-five percent (85%); and

 

(e)           for any other Eligible Mortgage Loan (including Non-CL Loans),
ninety-five percent (95%).

 

The Parties hereby ratify and confirm the Agreement and, as further amended
hereby, the Side Letter, to be in full force and effect.

 

Please confirm our mutual agreement as set forth herein and acknowledge receipt
of this First Amendment to Side Letter by executing the enclosed copy of this
letter and returning it to JPMorgan Chase Bank, N.A., 712 Main Street,
9th Floor, Houston, Texas 77002, Attention: Mr. John Greene (email
john.r.greene@jpmchase.com or fax (713) 216-2818).  If you have any questions
concerning this matter, please contact me by email, or by phone at (713)
216-0255.

 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Buyer

 

 

 

 

 

By:

/s/ John Greene

 

 

 

John Greene

 

 

 

Assistant Vice President and Underwriter

 

 

 

 

 

 

CONFIRMED AND ACKNOWLEDGED:

 

 

 

 

 

HOME LOAN CENTER, INC.,

 

 

as Seller

 

 

 

 

 

By:

/s/ Rian Furey

 

 

Name: Rian Furey

 

 

Title: SVP

 

 

 

--------------------------------------------------------------------------------